In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 20-1031V
                                        UNPUBLISHED


    ZULEIKA APONTE,                                         Chief Special Master Corcoran

                        Petitioner,
    v.                                                      Filed: December 23, 2021

    SECRETARY OF HEALTH AND                                 Special Processing Unit (SPU);
    HUMAN SERVICES,                                         Ruling on Entitlement; Concession;
                                                            Table Injury; Tetanus-Diphtheria-
                       Respondent.                          Acellular Pertussis (Tdap) Vaccine;
                                                            Shoulder Injury Related to Vaccine
                                                            Administration (SIRVA)

Bridget Candace McCullough, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Adriana Ruth Teitel, U.S. Department of Justice, Washington, DC, for Respondent.

                                   RULING ON ENTITLEMENT1

      On August 18, 2020, Zuleika Aponte filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered a left shoulder injury related to vaccine
administration (SIRVA) as a result of a tetanus-diphtheria-acellular pertussis (Tdap)
vaccination she received on August 10, 2018. Petition at 1. The case was assigned to
the Special Processing Unit of the Office of Special Masters.

       On December 23, 2021, Respondent filed his Rule 4(c) report in which he
concedes that Petitioner is entitled to compensation in this case because her claim meets
the Table criteria for SIRVA. Respondent’s Rule 4(c) Report at 1, 5-6. Specifically,
Petitioner had no history of pain, inflammation, or dysfunction of the affected shoulder

1
  Because this unpublished Ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the Ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
prior to intramuscular vaccine administration that would explain the alleged signs,
symptoms, examination findings, and/or diagnostic studies occurring after vaccination;
Petitioner suffered the onset of pain within 48 hours of vaccination; Petitioner’s pain and
reduced range of motion were limited to the shoulder in which the intramuscular vaccine
was administered; and there is no other condition or abnormality present that would
explain Petitioner’s symptoms. Id. at 5. Respondent further agrees that Petitioner satisfies
the statutory severity requirement by suffering the residual effects or complications of her
injury for more than six months after vaccination. Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

       IT IS SO ORDERED.

                                                        s/Brian H. Corcoran
                                                        Brian H. Corcoran
                                                        Chief Special Master




                                             2